           Case 2:16-cv-01068-JD Document 92 Filed 03/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    NINEVEH INVESTMENTS LIMITED,                               CIVIL ACTION
          Plaintiff,

                v.

    UNITED STATES OF AMERICA,                                  NO. 16-1068
           Defendant.

                                             ORDER

        AND NOW, this 26th day of March, 2021, upon consideration of the joint letter/request

from the parties dated March 26, 2021,1 requesting additional time to engage in settlement

discussions, IT IS ORDERED that the joint request is GRANTED. On or before April 16,

2021, the parties shall jointly report to the Court with respect to whether the case is settled.

        IT IS FURTHER ORDERED that in the event the case is not settled on or before April

16, 2021, the parties shall include in their joint report a proposed schedule for further

proceedings based on the guidelines provided by the Court in the November 17, 2020 telephone

conference.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




1
 A copy of the letter from the parties dated March 26, 2021 shall be docketed by the Deputy
Clerk.
